Citation Nr: 1146172	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on reserve military duty from March 1954 to May 1957 in the United States Marine Corps (USMC) and then served on active military duty from May 1957 to May 1959 in the United States Army.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The matter has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the competent, credible, and probative evidence suggests that the Veteran's current bilateral hearing loss disability is not related to service, nor did hearing loss manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met, nor may hearing loss be presumed to be related to service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a December 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA otolaryngology and audiology examinations in January 2009, with addendum opinions provided in January 2009 and October 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations and opinions were adequate because they were conducted by examiners with appropriate expertise, provided sufficient information to decide the appeal, and were based on a review of the relevant medical records and relevant medical history or information contained in the claims file.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  

The Board notes the Veteran's representative's arguments, as reflected in April 2010 and December 2011 written hearing presentations, that the VA examinations and opinions of record are not adequate.  His representative argues that such opinions ignore positive evidence in favor of the Veteran's claim, offer no basis for granting negative evidence more probative weight than positive evidence, and ignore the Veteran's assertions that he experienced acoustic trauma to his ear in service and thereafter suffered from persistent hearing loss.  However, as is explained below, the VA examination reports and opinions did not ignore evidence favorable to the Veteran's claim, to include his lay assertions of acoustic trauma and hearing loss in service, and offered adequate bases for affording more probative weight to evidence unfavorable to the Veteran's claim than the favorable evidence.  Therefore, the Board finds that remand for another VA examination and opinion is not warranted.

The Board also notes that, despite efforts by the RO to obtain the Veteran's service treatment records for his period of active duty service from May 1957 to May 1959, such records were unable to be obtained, and were likely destroyed in an accidental fire at the National Personnel Records Center (NPRC) in 1973.  In cases where the service records were affected by the 1973 fire, there is a heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO attempted to obtain such records several times from the NPRC and the National Archives Records Administration, but received negative responses from each.  In August 2008, the RO made a "Formal Finding on the Unavailability of Treatment Records," and in August 2008, and again in August 2011, the RO and AMC informed the Veteran of its unsuccessful attempts to obtain such records, requested that the Veteran provide any additional pertinent information or evidence, and informed the Veteran that it would proceed with adjudication of his claim if no further evidence was received.

The Board further finds that the AMC has substantially complied with its June 2010 remand instructions.  The RO or AMC was to request service records from Ireland Army Hospital in Fort Knox, and to associate any negative response to such request with the claims file, and to obtain the Veteran's service records from his period of reserve military duty in the USMC; if any records obtained reflected in-service hearing loss or related complaints, the clams file was to be forwarded to the VA audiologist who rendered the January 2009 VA opinion for an addendum opinion.  The AMC attempted to obtain records from the Ireland Army Hospital and the negative response to this request is associated with the claims file; the Veteran was notified of the negative response in an August 2011 letter.  The Veteran's service records from his period of reserve military duty in the USMC were obtained in August 2010 and associated with the claims file.  Also, although no records obtained related to in-service hearing loss, the clams file was forwarded to the VA audiologist who rendered the January 2009 VA opinion for an addendum opinion, which was provided in October 2010.  Under these circumstances, an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Additionally, sensorineural hearing loss is presumed to be related to service as a chronic disease, if it manifests to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the evidence does not support a finding that hearing loss manifested to a compensable degree within one year of service, since the first treatment noted was in 2006.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 25 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Also, as noted above, the Veteran's service treatment and personnel records are not available for review, and were likely destroyed in an accidental fire at the NPRC in 1973.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with these heightened duties in mind.

In this case, in November 2007 and December 2007 written statements, the Veteran asserted that he served on active duty as a clerk in the Provost Marshalls Office, with a military police company in Fort Knox; the Veteran's DD Form 214 (Report of Transfer or Discharge) reflects that, during his service from May 1957 to May 1959, he served as a clerk in a military police company at Fort Knox, Kentucky.  According to the Veteran's statements, in late 1958 or early 1959, after firing on a rifle range to qualify with a U.S. Army pistol, he experienced a loud ringing in his left ear, and a few days later noticed that he could not hear very well out of his left ear.  He further stated that such hearing loss has persistent to the present.

The Veteran's statements as to whether he sought treatment in service for his reported hearing problems are conflicting.  On a medical information request form, dated on December 15, 2007, the Veteran indicated that he received treatment from Ireland Army Hospital in Fort Knox, Kentucky.  However, in a written statement also dated on December 15, 2007, the Veteran asserted that, following the acoustic trauma to his left ear at the rifle range, he informed his Sergeant Major of a left ear hearing problem, but that did not go to a doctor or to sick call, as he felt that it was a minor problem and would get better at a later date.  

The earliest available record relating to hearing loss is a September 2006 VA treatment record reflecting that the Veteran presented for an initial history and physical.  At that time, the reported that he had shot pistols in service in 1958, and that, since then, he had had hearing loss, worse on the left side, with tinnitus.  It was noted that he had a diagnosis of Meniere's disease, but that his symptoms were stable and he occasionally needed medications for dizziness.  Subsequent VA treatment records from September 2006 to November 2008 reflect a noted past medical history of hearing loss and Meniere's disease.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection must be denied.  While the record reflects a current hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and while the Veteran was likely exposed to loud noise while firing a pistol for qualification purposes in service, the weight of the competent, credible, and probative evidence reflects that his current hearing loss disability is not related to service.

Again, the Veteran's service treatment records from May 1957 to May 1959 are not available, and his December 15, 2007, reports as to whether he sought in service treatment for his hearing problems are inconsistent and contradictory.  The Board finds that the Veteran was likely exposed to loud noise at the time that he was required to fire a pistol for qualification purposes at a rifle range.  However, even if the Board were to find credible the Veteran's assertions either that he sought treatment in service for his acoustic trauma or that he informed his Sergeant Major of a hearing problem shortly after his pistol qualification, the weight of the competent and probative evidence reflects that his current hearing loss disability is not related to service.

The Veteran submitted a private report of audiological evaluation, dated in May 2007.  The report indicates that, on questioning, the Veteran gave a history of having gradual hearing loss since 1957, with the suspected cause being his military service.  It also indicates that he reported a history of tinnitus due to Meniere's disease, and a noise exposure history of guns in the military.  

However, the Board finds that this May 2007 audiological evaluation is not competent medical evidence as to whether any hearing loss is related to service.  The report reflects no objective medical opinion that the Veteran's hearing loss might be related to his period of service; rather, regarding the etiology of any hearing loss, the report merely states the history provided by the Veteran.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1996).

In this regard, the only competent and probative medical opinions of record weigh against the Veteran's claim.

The Veteran was afforded a VA audiology examination in January 2009.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
25
65
80
80
LEFT
55
55
75
85
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 56 percent in the left ear.  Thus, the Veteran was shown to have a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The audiologist stated the results showed right ear hearing within normal limits from 250 to 1500 Hertz, and moderate sloping to severe sensorineural hearing loss from 2000 to 8000 Hertz, and a moderate sloping to severe sensorineural hearing loss in the left ear from 250 to 8000 Hertz. 

The Veteran was also afforded a VA otolaryngology examination with the chief VA ear, nose, and throat (ENT) physician in January 2009.  At the time of the examination, the Veteran reported that, during his active duty service from May 1957 to May 1959, he was attached to the Provost Marshall's Office and was required to qualify with a .45 automatic.  He stated that, in 1958 or 1959, he was involved in a shooting session that caused his left ear to ring for about one week, and that he did not feel that all of his hearing returned.  The Veteran further reported that, subsequent to his separation from service in 1959, he worked in manufacturing areas in a very noisy background where ear protection was not worn for about 10 years, but eventually began working in an office.  The examining VA physician noted that it was very significant to the Veteran's history that he said that he had the onset of Meniere's disease in his left ear about 15 to 20 years prior.  The physician noted the Veteran's reports that, at the present time, he had predominantly left side recurrent tinnitus, and a history of recurrent or episodic vertigo, with episodes two to three times per week on average that included vertigo lasting up to 20 to 30 minutes in duration, and that he was on medication for Meniere's at the present time.  The physician also noted the January 2009 audiological evaluation results.  The diagnoses were history of left Meniere's disease, left moderate to severe sensorineural hearing loss, right high frequency sensorineural hearing loss, and recurrent, predominantly left-sided tinnitus.  

The VA examining physician noted that the claims file was not available for review, but stated that it should be noted that the Veteran had been separated from service for 50 years.  The physician further stated that the Veteran's right ear hearing loss could certainly be compatible with presbycusis, and that his left-sided sensorineural hearing loss would also be very compatible with a history of left Meniere's disease, for which the Veteran did not provide a history prior to 15 or 20 years earlier.  It was noted that the Veteran did provide a history of significant military and nonmilitary noise exposure, and said that ear protection was not utilized at all.  The examiner stated that the right-sided hearing loss would be very compatible with his current age, that his left-sided hearing loss would be very compatible with his 15 to 20 year history of Meniere's disease, and that, in this particular instance, the examiner would be unable to support a nexus or causation between the Veteran's current hearing loss/tinnitus and military noise exposure, but would be unable to render a formal opinion without a review of the claims file.  The examiner stated, however, that based on the available evidence, he would be unable to state that the it is even at least as likely as not that the Veteran's current hearing loss in either ear might be related to military noise exposure.  

In January 2009, the VA audiologist who performed the January 2009 audiological evaluation reviewed the claims file, discussed results with the ENT physician who performed the January 2009 examination, and subsequently opined that hearing loss was less likely than not related to military service.  The audiologist stated that the Veteran had hearing loss, tinnitus, and vertigo consistent with a prior diagnosis of Meniere's disease, and thus less likely than not related to military noise exposure.  Again, in October 2010, the VA audiologist reviewed the claims file, and restated the opinion that hearing loss was less likely than not related to acoustic trauma, and more likely associated with a diagnosis of Meniere's disease, rather than acoustic trauma.  

The Board finds the conclusions and opinions contained in both the January 2009 VA ENT examiner's report and the January 2009 VA audiologist's reports to be persuasive.  While the January 2009 VA ENT physician did not review the claims file, and stated that he was unable to provide a formal opinion without such review, he was provided the relevant information in this case, which was consistent with the information contained in the claims file.  Such information includes the Veteran's account of his in-service noise exposure and subsequent hearing difficulties, the dates of the Veteran's service, the Veteran's report of his post-service noise exposure and diagnosis of Meniere's disease 15 to 20 years prior, and the January 2009 VA audiological evaluation results.  Thus, despite the fact that he did not review the claims file, no relevant information of record was not acknowledged by the VA physician.  Based on this available information and evidence, the ENT physician opined that he would be unable to state that the it was even at least as likely as not that the Veteran's current hearing loss in either ear might be related to military noise exposure.  While noting the Veteran's history of significant in-service noise exposure, the physician pointed out that the Veteran had been separated from service for 50 years, that the Veteran's right ear hearing loss was very compatible with the Veteran's current age and presbycusis, and that his left-sided hearing loss was very compatible with his 15 to 20 year history of Meniere's disease.   

The January 2009 VA audiologist reviewed the claims file, and discussed the results with the ENT physician in rendering her opinion that hearing loss was less likely than not related to military service.  She also explained that the Veteran's symptomatology of hearing loss, tinnitus, and vertigo was consistent with a prior diagnosis of Meniere's disease, and thus less likely than not related to acoustic trauma or military noise exposure.  This opinion was stated again in October 2010 by the same examiner.

Both the VA ENT physician and the VA audiologist based their opinions on current examination results and a history and information consistent with that contained in the claims file.  Both gave opinions based on the available evidence that the Veteran's hearing loss was unlikely to be related to service, and provided rationales and alternate medical explanations for the Veteran's hearing loss, based on the medical history reflected in the claims file, the nature of the Veteran's current symptomatology, and the Veteran's reports of in-service noise exposure. 

While there is no competent medical opinion of record suggesting that the Veteran's hearing loss is related to his period of service, the Board notes the Veteran's lay assertions that hearing problems that began after firing a pistol in service continued until the present.  The Board recognizes that the Veteran is competent to report matters within his own personal knowledge, including a continuity of hearing loss problems from the time of his service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board does not find such assertions to be credible.  In this regard, the Board notes that the earliest record of treatment for hearing loss is dated in September 2006, which is more than 45 years after the Veteran's separation from service; the lack of any record reflecting that the Veteran sought treatment for hearing loss during that period of time after service weighs against his service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  The opinions of the January 2009 VA ENT physician and audiologist that the Veteran's hearing loss was more likely related to his age and 15 to 20 year history of Meniere's disease also weighs against the Veteran's assertions that his hearing loss has been ongoing since service.  

Under these circumstances, even considering heightened duties to consider carefully the benefit-of-the doubt rule, the Board finds that the weight of the competent, credible, and probative evidence is against the Veteran's service connection claim for bilateral hearing loss.  Thus, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


